It should not be given to them as evidence (99) Requiring the oath of the defendant is not for the purpose of making evidence for himself, but in order to compel him to confess for the benefit of the complainant what otherwise perhaps he could not prove.
NOTE. — The case of Fetts v. Foster, post, 102, S. c., 1 N.C. supports MOORE'S opinion while Salter v. Spier, 1 N.C. and Cartwright v.Godfrey, 5 N.C. 452, are contra. But see Johnson v. Person, 16 N.C. 374, and Chaffin v. Chaffin, 21 N.C. 255; McDonald v. McLeod, 36 N.C. 221;Lewis v. Owen, ibid, 690; Jones v. Jones 36 N.C. 332, which hold that the answer is evidence for the defendant where it is directly responsible to the allegations of the bill, but not otherwise.